I concur in the result. I do not think the facts alleged are sufficient to support a conclusion that the State as the original owner, in its proprietary capacity, of the lot now owned by the plaintiff, and also of the so-called "Plaza lot," ever dedicated the Plaza lot to the public for the specific purpose of being used *Page 227 
as a park or open "square". The Plaza lot was reserved for "public purposes," generally. If the Plaza lot had been originally thus dedicated by a private individual to general public purposes, would such private individual, or his successors in interest, now be in position successfully to maintain that the proposed use for the building authorized by the Legislature would constitute such a diversion from the use for which the land was dedicated as would justify the Courts in enjoining that use? I think not. If the owner of the fee in the land itself could not prevent the land from being used for the proposed public purpose authorized by the supreme legislative power of the State, I am satisfied that an owner of a lot abutting, who asserts the right to have the proposed use declared a diversion merely as a right appurtenant to his abutting lot, is in no position to have the new use of a part of the premises declared such a misuse as would infringe his constitutional rights of property. In that view of the case, certain of the propositions as broadly laid down in the able decree of his Honor, Judge Bonham, are not, as I think, essential to the conclusion reached. As the limited time at my command, however, does not permit of a full discussion I must here content myself with a general concurrence in the result.